Case 3:11-md-02286-MMA-MDD Document 798 Filed 07/08/20 PageID.5683 Page 1 of 3



   1   BAKER & MCKENZIE LLP                  JENNER & BLOCK LLP
       Edward D. Totino (SBN 169237)         Amy M. Gallegos (SBN 211379)
   2   edward.totino@bakermckenzie.com       agallegos@jenner.com
       1901 Avenue of the Stars, Suite 950   Anna K. Lyons (Bar No. 324090)
   3   Los Angeles, California 90067         alyons@jenner.com
       Tel: 310.201.4728                     633 West 5th Street, Suite 3600
   4   Fax: 310.201.4721                     Los Angeles, California 90071
                                             Tel: 213.239,5100
   5   DLA PIPER LLP (US)                    Fax: 213.239.5199
       Amanda C. Fitzsimmons (SBN 258888)
   6   amanda.fitzsimmons@dlapiper.com
       401 B Street, Suite 1700
   7   San Diego, California 92101-4297
       Tel: 619.699.2700
   8   Fax: 619.699.2701
   9   Attorneys for Defendants
       Midland Funding LLC, Midland Credit
  10   Management, Inc. and Encore Capital
       Group, Inc.
  11
  12                       UNITED STATES DISTRICT COURT
  13               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  14
  15   IN RE: MIDLAND CREDIT                 Case No. 11-md-2286 MMA (MDD)
       MANAGEMENT INC. TELEPHONE             REPORT ATTACHING LIST OF
  16
       CONSUMER PROTECTION ACT               PRE- AND POST-SEPTEMBER 1,
  17   LITIGATION                            2014 MEMBER CASES
  18
  19                                         Hon. Michael M. Anello
                                             Hon. Mitchell D. Dembin
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     REPORT ATTACHING LIST OF PRE- AND
                                                   POST-SEPTEMBER 1, 2014 MEMBER CASES
                                                          CASE NO. 11-MD-2286 MMA (MDD)
       2991275.1
Case 3:11-md-02286-MMA-MDD Document 798 Filed 07/08/20 PageID.5684 Page 2 of 3



   1           On July 30, 2020, this Court ordered Midland to submit two lists: One list of
   2   member cases in this MDL alleging calls prior to September 1, 2014, and one list of
   3   member cases in this MDL alleging calls placed on or after September 1, 2014.
   4   (ECF 793). The first list is attached as Exhibit A; the second list is attached as
   5   Exhibit B. There are two wrinkles that were discovered when compiling the lists, of
   6   which the Court should be aware:
   7       1. Many cases in this MDL involve calls in both categories, i.e., calls before
   8           and after September 1, 2014. This could be either because the plaintiff was
   9           called across both time periods, or because the case has multiple plaintiffs,
  10           some of whom were called before September 1, 2014, and some of whom
  11           were called after that date. We have included all such cases on Exhibit A.
  12       2. There are several cases where the timing of the calls as alleged in the
  13           complaint does not match Midland’s records. Specifically, there are plaintiffs
  14           whose complaints allege they were called prior to September 1, 2014, but
  15           Midland’s records only show calls after that date, and vice versa. These cases
  16           were categorized based on the timing of the calls in Midland’s records.
  17
  18   Dated: July 8, 2020                  By: /s/Amy M. Gallegos
                                               Amy M. Gallegos (Bar No. 211379)
  19                                           JENNER & BLOCK LLP
                                               633 W. 5th St., Suite 3600
  20                                           Los Angeles, CA 90071
                                               Telephone: (213) 239-5100
  21                                           agallegos@jenner.com

  22                                            Edward D. Totino (No. 169237)
                                                BAKER & MCKENZIE LLP
  23                                            1901 Avenue of the Stars, Suite 950
                                                Los Angeles, CA 90067
  24                                            Telephone: (310) 201-4728
                                                edward.totino@bakermckenzie.com
  25                                            Counsel for Defendants
  26                                            Midland Credit Management, Inc.,
                                                Midland Funding, LLC, and
  27                                            Encore Capital Group, Inc.

  28
                                                   -1-
                                                             REPORT ATTACHING LIST OF PRE- AND
                                                           POST-SEPTEMBER 1, 2014 MEMBER CASES
                                                                  CASE NO. 11-MD-2286 MMA (MDD)
       2991275.1
Case 3:11-md-02286-MMA-MDD Document 798 Filed 07/08/20 PageID.5685 Page 3 of 3



   1                              CERTIFICATE OF SERVICE
   2
               I hereby certify that on July 8, 2020, I electronically filed REPORT
   3
       ATTACHING LIST OF PRE- AND POST-SEPTEMBER 1, 2014 MEMBER
   4
       CASES, which sent notification of such filing to the e-mail addresses denoted on
   5
       the Electronic Mail Notice List. All non-registered users were served via U.S.
   6
       Mail.
   7
               I certify under penalty of perjury under the laws of the United States of
   8
       America that the forgoing is true and correct. Executed on July 8, 2020.
   9
  10
  11
                                               By:       /s/ Amy Gallegos
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   -2-
                                                               REPORT ATTACHING LIST OF PRE- AND
                                                             POST-SEPTEMBER 1, 2014 MEMBER CASES
                                                                    CASE NO. 11-MD-2286 MMA (MDD)
       2991275.1
